    Case 1:15-cv-03059-PKC-SJB Document 116 Filed 12/19/18 Page 1 of 2 PageID #: 2542




ZACHARY W. CARTER                            THE CITY OF NEW YORK                                      AIMEE K. LULICH
Corporation Counsel                                                                                           Senior Counsel
                                            LAW DEPARTMENT                                           phone: (212) 356-2369
                                                                                                         fax: (212) 356-3509
                                                100 CHURCH STREET                                email: alulich@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                      December 19, 2018
       VIA ECF
       Honorable Sanket J. Bulsara
       United States Magistrate Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201
                      Re:     Joel Herman v. City of N.Y., et. al.,
                              15-CV-3059 (PKC) (SJB)
       Your Honor:
                        I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
       the City of New York, and the attorney assigned to represent defendants City of New York,
       Kenneth Wieber, Anthony D’Alto, James Doherty, and John Stewart in the above-referenced
       matter. I am informed by the New York City Administration for Children’s Services (“ACS”)
       that plaintiff served the agency with a subpoena for documents on Friday, December 14, 2018.
       A copy of the subpoena is annexed hereto as Exhibit “A.” Plaintiff did not provide prior notice
       of the subpoena to defendants as required under Fed. R. Civ. P. 45(b)(1); rather, plaintiff’s
       counsel emailed a copy of the subpoena to me on December 17, 2018. In addition to the failure
       to provide notice to defendants, the City will move to quash the subpoena and/or for a protective
       order on various other grounds, including that some or all of the subpoenaed documents are
       privileged and N.Y. Soc. Serv. Law § 422(4)(A) and NY Soc. Serv. Law §422(5)(a) prohibit
       their production. Accordingly, for the reasons set forth herein, defendants write to respectfully
       request that the Court quash the subpoena to ACS for failure to comply with Fed. R. Civ. P.
       45(b)(1), or, in the alternative, that the Court grant the City an enlargement of time to file a
       motion to quash on behalf of ACS and postpone enforcement of the subpoena pending a decision
       on that motion.

                       First, plaintiff’s subpoena should be quashed because he has failed to provide
       prior notice of the subpoena as required under Fed. R. Civ. P. 45(b)(1). See, e.g., Cootes Drive
       L.L.C. v. Internet Law Library, Inc., No. 01 Civ. 877 (RLC), 2002 U.S. Dist. LEXIS 4529, *2-*3
       (S.D.N.Y. Mar. 18, 2002) (failure to provide notice of subpoenas to counsel for all parties until
       day after subpoenas were served is a “manifest violation of Rule 45”); Schweizer v. Mulvehill,
       93 F. Supp. 2d 376, 411 (S.D.N.Y. 2000) (“The requirement of prior notice has been interpreted
       to require that notice be given prior to the issuance of the subpoena, not prior to its return date.”)
Case 1:15-cv-03059-PKC-SJB Document 116 Filed 12/19/18 Page 2 of 2 PageID #: 2543



  (internal citations omitted). Had defendants been given notice of the subpoena, they would have
  had an opportunity to object to its issuance and a motion to quash might have been avoided.

                  Additionally, defendants’ counsel is consulting with ACS regarding its
  obligations under N.Y. Social Service Law. It appears that plaintiff served the subpoena on ACS
  on December 14th, and that a motion to quash would be due by December 28, 2018. However, I
  will be out of town on a previously-scheduled vacation from December 22, 2018 through
  January 6, 2019, 1 and am unable to fully brief the substantive issues by this Friday, December
  21st. Accordingly, should the Court deny defendants’ motion to quash pursuant to Fed. R. Civ.
  P. 45(b)(1), defendants respectfully request an enlargement of time to file the motion to quash on
  behalf of ACS until January 14, 2019, and postpone enforcement of the subpoena pending a
  decision on that motion to quash. See Allison v. Clos-ette Too, L.L.C., 2015 U.S. Dist. LEXIS
  2826, at * 17 (S.D.N.Y. Jan. 9, 2015) (Noting that any prejudice resulting from lack of notice to
  the other party was mitigated because the Court postponed enforcement of subpoenas “in order
  to allow the plaintiff the opportunity to file the… motion [to quash].”)

                 Accordingly, defendants respectfully request that the Court quash the subpoena to
  ACS for failure to comply with Fed. R. Civ. P. 45(b)(1), or, in the alternative, that the Court
  grant the City an enlargement of time to file a motion to quash on behalf of ACS, until January
  14, 2019, and postpone enforcement of the subpoena pending a decision on that motion.

                                                              Respectfully submitted,



                                                              Aimee Lulich
                                                              Assistant Corporation Counsel
                                                              New York City Law Department
                                                              Special Federal Litigation Division


         cc: Simon Schwarz, Esq. (By ECF)




  1
    Plaintiff’s counsel was notified on December 10, 2018 that I would be out of town and
  unavailable to respond to any requests or subpoenas from December 22nd through January 6th.



                                                  2
